 1

 2

 3

 4

 5

 6

 7

 8        UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
 9

10   RUBEN FEBO JR., individually,          )     Case No.: Case No.: 4:19-cv-00803-HSG
11
                                            )
                      Plaintiff,            )     [PROPOSED] ORDER CONTINUING
12                                          )     CASE MANAGEMENT CONFERENCE
     v.                                     )
13
                                            )
     COUNTY OF ALAMEDA, et al.              )
14
                                            )
15                    Defendants.           )
16
                                            )

17
             For the reasons set forth in the parties’ stipulation, the October 15, 2019 case
18
     management conference is hereby continued to ______________________________.
                                                   February 13, 2020 at 2:00 p.m.
19
     IT IS SO ORDERED:
20
     Dated: October ___,
                      3 2019
21

22
                                                ________________________
23
                                                Hon. Haywood S. Gilliam, Jr.
24                                              United States District Court Judge

25

26

27

28



     Palmer v. Alameda County, et al.                                        Case No. 3:19-cv-03673-TSH
                                                 1
